DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of cancer cell and protein in an immune system in the reply filed on January 31, 2022 is acknowledged.
Claims 7-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-6 and 17 read upon the elected invention and will be examined upon their merits.
	Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/JP2018/003599 filed on February 2, 2018, which claims the benefit of Application No. JP2017/036439 filed in Japan on February 28, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claims 1-6 and 17 will be given an earliest effective filing date of February 28, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 16 and 28, 2019; September 10, 2019; and January 14, 2020 are in compliance with the provisions of 37 
Claim Objections
Claim 1 is objected to because of the following informalities: The claim contains abbreviations that are not spelled out in their first appearance in the claims (ADC and PID).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “immunostaining using a PID” and “visualizing” without any positively recited steps. Paragraph [0074] teaches immunostaining method steps that are not recited by the claims. Paragraph [0081] teaches imaging steps that are not recited by the claims.  It is unclear what method steps are encompassed by the method of the invention, and would meet or exclude infringement.  This affects the scope of all depending claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 1 recites a “drug” which is a component of an antibody-drug conjugate (ADC) and an “antibody” which is a component of the ADC.  Claims 2-6 and 17 further recite a “target” molecule, which is expressed on a cell surface of the instantly-elected cancer cell, an consists of the instantly-elected protein in an immune system.  Claims 2-6 and 17 also depend from claim 1 but do not further limit the drug or antibody and are therefore included in the rejection.  The claims do not require that the “ADC” or “target” possess any particular structure or other distinguishing feature and therefore the claims are drawn to a genera of molecules.

In the instant case, the only factor present in the claim is a recitation of requisite activity (bindings to a protein in an immune system on the surface of the instantly-elected cancer cell).  There is not even identification of any particular portion of a structure that must be conserved for said activity. Regarding the ADC of the claims the specification states: [0019] “An ‘ADC’ contains at least an ‘antibody’, a ‘drug,’ and a ‘linker’ as components, and the drug is linked to the antibody through the linker. Optionally, a spacer may be present between the antibody and the linker, or between the linker and the drug. Typically, an ADC has the following structure; (antibody)-(any spacer)-(linker)- (any spacer)-(drug). [0020]   The ‘ADC’ is not particularly limited but is selected from substances which have a low clearance rate and a low metabolic rate in blood or in non-target tissues and which are restricted from being transported into non-target cells. [0021]   Specific examples of the ‘ADC’ include trastuzumab emtansine (trade name; Kadocyla) in which emtansine, a cytotoxic substance, binds to humanized HER2 antibody trastuzumab (Herceptin), Brentuximab vedotin (trade name; Adcetris) in which monomethyl auristatin E, a microtubule inhibitor, binds to an anti-CD30 monoclonal (mouse human chimera) antibody, and gemtuzumab ozogamicin (trade name; Mylotarg).” It should be noted Brentuximab 
  Additionally, the specification fails to provide a representative number of species within the recited genera. The specification reduces to practice an anti-Brentuximab antibody, PID fluorescent labeling for CD30 and PID fluorescent labeling for Brentuximab vedotin (a.k.a. Adcetris) (paragraph [0122]).  Thus, the specification fails to provide adequate description for the genus of molecules encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonda et al., Biochemical and Biophysical Research Comms, 426:409-414, 2012 and Akkapeddi et al., Chem. Sci., 7, 2954, 2016.
The Gonda 2012 prior art reference discloses a method for detection of estrogen receptors comprising immunostaining with PEG chain coated tetramethyrhodamine (TMR) assembled nanoparticles that were coated with streptavidins (“Avi-TMRs” of the reference) (Figure 1A), which is analogous to the phosphor-integrated dot (PID) of the instant claims.  The reference further discloses, forming complexes of anti-estrogen receptor (anti-ER) antibody, a biotinylated secondary antibody and avi-TMR particles in tissue samples. Thus, th reference discloses using the PID visualizing the anti-ER antibody (“visualizing an antibody” of instant claim 1) in breast cancer tissues (Figure 2).  The reference teaches visualizing a target of the antibody, namely, the estrogen receptor  which is a receptor (instant claims 2 and 3) expressed on the instantly elected cancer cells (instant claim 4 and 5).  The reference concludes that TMR particle staining methods “greatly increased the accuracy and quantitative sensitivity of IHC [immunohistochemistry] compared to IHC-DAB. Enhancement of the diagnostic accuracy and 
While the Gonda reference explicitly suggests use of the TMR-particles wit molecular target therapies, it does not explicitly teach the drug component of the ADC (instant claim 1), which ideally targets “a protein in an immune system” (Claims 6 and 17).
The Akkapeddi et al. reference remedies this deficiency, however, by teaching methods of constructing antibody-drug conjugates (ADCs) using site-selective protein chemistry.  Specifically, the reference discloses, “Applications of maleimide conjugation technology for construction of ADCs have been widely explored. Most notably, brentuximab vedotin, an FDA-approved ADC, was synthesized via Cys conjugation (Fig. 1a). This ADC couples a chimeric antiCD30 mAb (cAC10) and the anti-mitotic agent MMAE through a protease-sensitive valine-citrulline linker” (pg. 2956, last paragraph).  In this way the ADC of brentuximab vedotin (sold as Adcetris of the instant specification) is an ADC that targets a protein in an immune system as recited by instant claims 6 and 17, namely, CD30.  In combination with the Gonda TMR particle, this would yield detection of an ADC using a PID, as recited by claim 1. 
A person having ordinary skill in the art would recognize the that this Cysteine conjugation could be used in in place of the reduced streptavidins in the conjugation process comprising dithiothreitol (DTT), as taught by Gonda (at bullet 2.1).  The reference teaches using PEG, as taught by Gonda et al . (Id).  Simply substituting the disulfide bonds of the Cysteine of brentuximab vedotin for the Cysteines of the Streptavidins that are reduced by DTT in the 
Additionally, the reference and teaches the use of a sulfone PEG (Fig. 5a) in a michael-addition of one free thiol to the sulfone which then enables attack of the second thiol and yielding a three carbon bridge between the two sulfur atoms. (pg. 2957, second to last paragraph). The reference teaches this same strategy was used: “MMAE with a sulfone reagent was prepared and conjugated to trastuzumab, yielding a homogenous ADC” (Id).  This sulfone PEG could be used in place of the PEG taught by Gonda et al,; providing yet another strategy whereby an ADC could be attached to the TMR particle.
Motivation to combine is explicit in both references. Akkapeddi et al. teach conjugation of antibodies of ADCs “to different molecules … such as …quantum dots” (pg. 2955, second to last paragraph).  Gonda et al. teach use of the TMR-particle based visualization for diagnostic efficacy for other molecular target therapies in cancer.
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).
Based on the guidance and direction within the prior art, such combination would have been well-within the technical grasp of a skilled artisan.  Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art would have been able to predictably combine the elements with a reasonable expectation of success.  
Therefore, the invention as a whole is prima facie obvious, if not actually anticipated by the references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACEY N MACFARLANE/Examiner, Art Unit 1649